Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tu et al. (US Patent No. 7835148 B2 and Tu hereinafter)
Regarding Claim 1, Tu discloses (figs. 1-11) a dummy chassis, comprising:
a first frame bar (68) having a first long side and a first engaging portion; a second frame bar (68) having a second long side and a second engaging portion; and
a connection member (70) having a first end portion (74) and a second end portion (74) which are located oppositely, the first end portion having a third engaging portion (72), the second end portion having a fourth engaging portion (72), and a width of the connection member is less than a length of the first frame bar and a length of the second frame bar (see fig. 5),


    PNG
    media_image1.png
    757
    790
    media_image1.png
    Greyscale

wherein, when the first frame bar, the second frame bar and the connection member are combined into a first appearance (see fig. 7),
 the first end portion of the connection member is connected to the first long side of the first frame bar, and the third engaging portion of the connection member is detachably connected to the first engaging portion of the first frame bar (see fig. 6), and 
the second end portion of the connection member is connected to the second long side of the second frame bar, and the fourth engaging portion of the connection member 
Regarding Claim 2, Tu discloses the dummy chassis of claim 1, wherein the first engaging portion comprises a first elastic arm (72) and a first fixing block (75) which is disposed on the first elastic arm, and the third engaging portion comprises a first fixing opening (64), wherein the first end portion of the connection member is detachably connected to the first long side of the first frame bar through the first fixing block being engaged with the first fixing opening (fig. 7).
Regarding Claim 3, Tu discloses the dummy chassis of claim 1, wherein the second engaging portion comprises a second elastic arm (72) and a second fixing block (74) which is disposed on the second elastic arm, and the fourth engaging portion comprises a second fixing opening, wherein the second end portion of the connection member is detachably connected to the second long side of the second frame bar through the second fixing block being engaged with the second fixing opening (fig. 7).
Regarding Claim 6, Tu discloses the dummy chassis of claim 1, wherein one side of the second frame bar being opposite to the second long side is provided with two positioning pins (66, 66, fig. 5) which are spaced arranged.
Regarding Claim 7, Tu discloses the dummy chassis of claim 1, wherein the first frame bar comprises two elastic buckles (80, 80 and elasticity by spring 84), which are respectively located at two opposite ends of the first frame bar.
Regarding Claim 8, Tu discloses the dummy chassis of claim 1, wherein the first appearance is in an "H" shape.

    PNG
    media_image2.png
    446
    715
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al in view of Pronozuk et al (US Pub No. 2014/0362515 A1 and Pronozuk hereinafter)
Regarding claim 12, Tu discloses (figs. 1-11) a server rack, comprising:
a dummy chassis (56) that is slidably disposed on the two sliding rails (68), and comprising:
a first frame bar (62) disposed on the front end of the rack body, and provided with a first long side; and a second frame bar (62) provided with a second long side; and
a connection member (70) having a first end portion and a second end portion which are located oppositely, the first end portion being detachably connected to the first long side of the first frame bar (shows in fig. 6), and the second end portion being detachably connected to the second long side of the second frame bar (shows in fig. 6),
wherein a width of the connection member is less than a length of the first frame bar and a length of the second frame bar (shows in fig. 5).
Tu does not explicitly disclose a rack body having a front end and a rear end which are opposite to each other; two sliding rails fixedly connected to two opposite inner sides of the rack body, respectively; and a second frame bar covering the power socket, and a power socket disposed on the rear end of the rack body.


However, Pronozuk teaches (figs. 1-5) a rack body (100) having a front end and a rear end which are opposite to each other; two sliding rails (sliding rail inside rack 100 to hold the sled 110) fixedly connected to two opposite inner sides of the rack body, respectively; and a power socket (116) disposed on the rear end of the rack body; and a second frame bar (115) covering the power socket (fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a power socket of Pronozuk to device of Tu in order to provide electrical power for the storage enclosures.
Regarding Claim 13, Tu/Pronozuk discloses the server rack of claim 12. Tu further teaches wherein the first engaging portion comprises a first elastic arm (72) and a first fixing block (75) which is disposed on the first elastic arm, and the third engaging portion comprises a first fixing opening (64), wherein the first end portion of the connection member is detachably connected to the first long side of the first frame bar through the first fixing block being engaged with the first fixing opening (fig. 7).
Regarding Claim 14, Tu/Pronozuk discloses the server rack of claim 12. Tu further teaches wherein the second engaging portion comprises a second elastic arm (72) and a second fixing block (74) which is disposed on the second elastic arm, and the fourth engaging portion comprises a second fixing opening, wherein the second end portion of the connection member is detachably connected to the second long side of 
Regarding claim 18, Tu/Pronozuk discloses the server rack of claim 12, wherein the first frame bar comprises two elastic buckles (80, 80), which are respectively located at two opposite ends of the first frame bar, wherein each of the two sliding rails is formed with a limiting hole (74, 74), and the limiting holes are disposed on the front end of the rack body, and the elastic buckles are removably disposed in the limiting holes, respectively (shows in fig. 7).
Regarding Claim 19, Tu/Pronozuk discloses the server rack of claim 12. Tu further teaches wherein the dummy chassis is in an "H" shape.

    PNG
    media_image2.png
    446
    715
    media_image2.png
    Greyscale






Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al in view of Pronozuk et al and further in view of Chuang et al (US Pub No. 2008/0135705  A1 and Chuang hereinafter)
                
Regarding claim 17, Tu/ Pronozuk discloses the server rack of claim 12. Tu further teaches wherein the second frame bar comprises two positioning pins (66, 66) which are spaced arranged on one side of the second frame bar being opposite to the second long side. Tu/ Pronozuk does not explicitly disclose each of the two sliding rails is provided with a positioning hole, the positioning holes are respectively disposed on the rear end of the rack body, and the two positioning pins are removably disposed into the positioning holes, respectively.
However, Chuang teaches (fig. 3) each of the two sliding rails is provided with a positioning hole (711a-b), the positioning holes are respectively disposed on the rear end of the rack body, and the two positioning pins (2011, 2013) are removably disposed into the positioning holes, respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two positioning pins removably disposed into the positioning holes of Chuang to the server rack of Tu/ Pronozuk in order to provide the positioning adjustable holes to fix the chassis to the rack.



Allowable Subject Matter
Claims 4-5, 9-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841